Citation Nr: 1034131	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for nerve problems, to 
include adjustment disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.  He additionally had unverified periods of active duty for 
training while a member of the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2010 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) vacating the Board's May 2009 
decision.  The Court's Order granted a June 2010 joint motion for 
remand (JMR) and returned the matter to the Board for action 
consistent with the June 2010 JMR and Court Order.  This matter 
was originally on appeal from an August 2005 Regional Office (RO) 
in Muskogee, Oklahoma rating decision. 

The Board notes that both claims were remanded in a March 2006 
Board decision, in order to afford the Veteran a statement of the 
case (SOC) from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD 
and for nerve problems, to include adjustment disorder and 
depression.  This case must again be remanded.  

The Veteran contends that he has PTSD as the result of his active 
duty combat service.  The Veteran has made several contradictory 
statements regarding the stressors he claims caused his PTSD.  
Relevant to this discussion, the Veteran reports that while 
serving in Germany he was involved in a fight with a group of 
black or African-American fellow soldiers.  Thereafter, the group 
allegedly harassed the Veteran for his remaining time in Germany.  
The Veteran claims members of the group would strike him in the 
back and kidneys.  In the only concrete example provided by the 
Veteran, he asserts, "On one particular morning, I awoke to find 
a black male at 3 am standing above my sleeping bag with a 
knife...I knew he was going to stab me."  

In order to grant service connection for PTSD based on personal 
assault, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to warrant 
service connection.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service treatment records may corroborate the Veteran's account 
of the stressor incident.  Certain circumstantial evidence 
supportive of the Veteran's claim can sometimes be gleaned from 
the Veteran's personnel records.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(5) (2009).

In this case, the Board notes that some of the Veteran's 
personnel file was requested and obtained, specifically documents 
showing units of assignment, dates of assignment, participation 
in combat operations, wounds in action, awards and decorations, 
and official travel outside the United States.  Given the 
potential evidence of behavior changes in the Veteran's remaining 
personnel records, the Board considers the procurement of the 
rest of the Veteran's personnel file warranted.

In addition, the Board notes that after the Court's February 2010 
order to vacate the Veteran submitted a statement in March 2010, 
wherein he stated that he had been receiving ongoing treatment 
from the VA for his claimed depression and PTSD over the past 
year to year and a half and that a treatment provider had linked 
the two psychiatric disorders.  The Board notes that the claims 
file has treatment records to August 2007.  Given the Veteran's 
statement, the AMC/RO should also take the opportunity to obtain 
all relevant VA treatment records from August 2007.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
current disabilities on appeal from all 
applicable VA health care facilities, from 
August 2007 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical records.

2.  Contact the National Personnel Records 
Center and all other relevant federal records 
depositories to obtain the Veteran's complete 
personnel file.  All negative responses to 
such requests should be documented in the 
claims file.

3.  Based on the information obtained from 
the above, the AMC/RO is directed to 
undertake such development as deemed 
necessary.

4.  After the above is complete, readjudicate 
the Veteran's claims.  If one or both of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


